NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30160

                Plaintiff-Appellee,             D.C. No. 2:18-cr-00137-RSM-1

 v.

JOSE MARCELINO BATRES-                          MEMORANDUM*
LANDAVERDE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Jose Marcelino Batres-Landaverde appeals from the district court’s order

denying his motion to dismiss the indictment charging him with illegal reentry

after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Batres-Landaverde argues that the district court erred in denying his motion

to dismiss because the removal order supporting his § 1326 charge is invalid.

Specifically, he contends that the immigration court lacked jurisdiction over his

removal proceedings because the Notice to Appear (“NTA”) failed to include the

date and time of his removal hearing. Although the NTA failed to include this

information, Batres-Landaverde was served with a notice before his hearing that

included this information, and he appeared as ordered. As Batres-Landaverde

concedes, his jurisdictional argument is foreclosed. See Aguilar Fermin v. Barr,

958 F.3d 887, 895 (9th Cir.) (“the lack of time, date, and place in the NTA sent to

[petitioner] did not deprive the immigration court of jurisdiction over her case”),

cert. denied, 141 S. Ct. 664 (2020); Karingithi v. Whitaker, 913 F.3d 1158, 1160

(9th Cir. 2019).

      Batres-Landaverde also argues that, to the extent 8 U.S.C. § 1229 is

ambiguous as to what must be included in an NTA to confer jurisdiction, we must

apply the rule of lenity and find that the statute requires that the time and place be

included. Even assuming the rule of lenity applied, this argument fails because

§ 1229(a) does not determine when jurisdiction vests. See Karingithi, 913 F.3d at

1160 (“[T]he regulations, not § 1229(a), define when jurisdiction vests.”).

      Because Batres-Landaverde’s jurisdictional argument fails, we need not

decide whether he was required to exhaust it under § 1326(d)(1).

      AFFIRMED.

                                           2                                    19-30160